DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4046235 to Shutt.
Re: claims 1, 13, and 18.  Shutt shows in figure 1 an automatic load brake having a wear-induced locking mechanism for a hoist, comprising:
a first shaft, 11, 70 as labeled, defining an annular hollow portion as shown and a radially outer surface or outer surface of 11 shown surrounded by 23; a second shaft 22, 23, 35 defining an engagement portion and a radially inner surface or inner portion of 23, the radially inner surface configured to engage the radially outer surface as shown in figure 1; a first reaction plate coupled to the first shaft; a second reaction plate coupled to the second shaft; and
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First shaft )][AltContent: textbox (Second reaction plate)][AltContent: arrow][AltContent: textbox (First reaction plate)]
    PNG
    media_image1.png
    376
    437
    media_image1.png
    Greyscale


a plurality of friction discs 76 coupled to a cup 55, with at least one of the plurality of friction discs disposed between the first reaction plate and the second reaction plate as shown, wherein the radially outer surface of the annular hollow portion of the first shaft 11, 70 contacts and frictionally engages the radially inner surface (of the second shaft 22, 23, 35) of the engagement portion of the second shaft 22, 23, 25, and thereby locks the engagement portion of the second shaft upon thinning of the plurality of friction discs and axial translation of the engagement portion with respect to the annular hollow portion of the first shaft as the portions approach each other with continued disc thinning.  With regards to claim 13, see housing 10, output shaft 11, 70 and driving shaft 22, 23, 35.
Re: claim 2.  Shutt shows in figure 1 the limitation wherein the radially outer surface is oriented at a first angle appearing relatively parallel to the longitudinal axis so approximately 0 or 180 degrees.
Re: claim 3.  Shutt shows in figure 1 the limitation wherein radially inner surface is oriented at a second angle appearing relatively parallel to the longitudinal axis so approximately 0 or 180 degrees.
	Re: claims 8 and 19.  Shutt shows in figure 1 the limitation wherein the cup 55 is coupled to a sprag clutch 60.
	Re: claims 9, 14, and 19.  Shutt shows in figure 1 the limitation wherein the second shaft 35 is coupled to a ring gear 22 and/or 26 configured to be driven by a motor M.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutt in view of US Patent Application 2010/0252132 to Neff et al.
Re: claims 4, 6, 11, 12, 15-17 and 20.  Shutt is silent with regards to the first angle being within a tolerance of about one degree to about three degrees of the second angle.
Neff et al. teach in figure 4 and in paragraph [0043] the use of a sliding member contacting an engaging member with angled surfaces and further teaches that the angles include manufacturing tolerance variations up to plus or minus 1.5 degrees.

Re: claim 5.  Shutt, as modified, teaches in figure 1 of Shutt the limitation wherein the first angle is equal to the second angle as they are shown to lie along substantially parallel to each other at approximately 0 to 180 degree angles.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutt in view of US Patent Application 2010/0252132 to Neff et al. as applied above, and further in view of US Patent 3292739 to Ulbing.
Shutt, as modified, includes in Shutt the radially outer surface of the first shaft of one of two mating brake components being oriented at an angle, but is silent with regards to the angle specifically being less than or equal to about seven degrees.  
Ulbing teaches the use of a surface of one of two mating brake components being oriented at an angle less than or equal to about seven degrees or particularly a five degree angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first angle of Shutt, as modified, to have .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13, and 18 of copending Application No. 16/370049 (US 2020/0309216 to Maghoodi et al.) in view of Shutt.
The instant application and the ‘049 application both recite a load brake for a hoist  comprising a first shaft (or output shaft in cl. 13) defining an annular hollow portion; a second shaft (or driving shaft in cl. 13) defining an engagement portion; a first reaction plate coupled to the first shaft, a second reaction plate coupled to the second shaft, a plurality of friction discs coupled to a cup disposed between the first reaction plate and the second reaction plate, the annular hollow portion of the first shaft and the engagement portion of the second shaft configured to accommodate thinning of the plurality of friction discs, but the ‘049 application is silent with regards to the first shaft defining a radially outer surface, the second shaft defining a radially inner surface, the radially inner surface being configured to engage the radially outer surface, and the 
Shutt teaches in figure 1 the use of a first shaft (output shaft) 11, 70 defining a radially outer surface and a second shaft (driving shaft) 22, 23, 35 defining a radially inner surface, the radially inner surface configured to engage the radially outer surface as shown in figure 1 with the accommodation of the thinning including the radially inner surface of the annular hollow portion of the first shaft or output shaft to contact and frictionally engage the radially inner surface and thereby lock to the engagement portion of the second shaft or driving shaft upon thinning of the plurality of friction discs via axial translation resulting in a reduction of the axial space indicated at “h” as shown in figure 1 of Shutt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second shafts of the ‘049 reference to have included radially outer and inner surfaces, respectively, in view of the teachings of Shutt, in order to provide coupling of the radially outer and inner surfaces frictionally through contact to more securely couple the two shafts together as the friction discs wear.   
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
Applicant argues that the first and second shafts of Shutt are not configured to frictionally engage and thereby do not lock to one another upon thinning of the plurality of friction discs within the brake disc pack.  To support his position Applicant explains that the first shaft 11 remains axially stationary with respect to the casing 10 while the second shaft 20, 35 translates axially with respect to the first shaft 11, 70 further stating that the only difference in relative movement between the first shaft 11, 70 and the second shaft 20, 35 would be a reduction in the axial space between the splined head 70 and the splined head 35 indicated by letter “h” in figure 1.  Examiner notes that such axial translation upon thinning in Shutt that Applicant mentioned in the remarks is exactly the axial translation that satisfies the claim language.  Also see col. 2 lines 67-68 and col. 4 lines 1-5 of Shutt.  Applicant also argues that it is not clear from the disclosure that Shutt contemplates the thinning of the brake stack.  Examiner notes that whether it is explicitly mentioned in the reference or not, it is clear that over the time the discs/plates of any brake stack will wear from continued use and that whether it is the wear of the brake discs/plates themselves or the shear film covering the brake discs/plates, the decrease in the material on the discs/plates will result in a reduction in the axial space indicated by letter “h” in figure 1.  
Examiner agreed in the interview on 2/23/21 that there is a structural difference between the arrangement in Shutt and that of the instant invention.  More particularly, Examiner agreed that the proposed language presented for example reciting that --the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






mmb
April 21, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657